UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5112



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ISSAC JERMAINE BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:06-cr-00246)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Mackenzie, BARRETT MACKENZIE, L.L.C., Greenville, South
Carolina, for Appellant. Maxwell Barnes Cauthen, III, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Issac Jermaine Brown appeals his conviction following his

guilty plea to possession of a firearm by a convicted felon.         His

attorney filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967).    Brown’s Anders brief raises the issue of whether his

plea was knowing and voluntary.     Brown filed a supplemental pro se

brief raising the issues of whether the Armed Career Criminal Act

was applied in error to his sentence and whether counsel was

ineffective    for   allegedly   failing   to   examine   Brown’s   prior

conviction file.     The Government has declined to file a responding

brief.   Finding no reversible error, we affirm.

            Brown suggests that his guilty plea was not knowing and

voluntary.    Brown never sought to withdraw his guilty plea, and we

therefore review his allegations for plain error.            See United

States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002).            The

district court ensured that Brown fully understood the significance

of his guilty plea and that the plea was knowing and voluntary.

The district court satisfactorily complied with its Fed. R. Crim.

P. 11 obligations, and we therefore reject Brown’s challenge to the

integrity of his guilty plea.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal, including those advanced by Brown in his supplemental pro

se brief.     We therefore affirm Brown’s conviction and sentence.


                                  - 2 -
This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -